Citation Nr: 9901710	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than June 30, 1995, 
for a 10 percent evaluation for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from June 1972 to 
June 1976.

The veteran brought a timely appeal to the United States 
Court of Veterans Appeals (the Court) from an August 21, 
1997 decision of the Board of Veterans Appeals (the Board) 
that denied entitlement to an effective date prior to June 
30, 1995, for a 10 percent disability evaluation for hiatal 
hernia.  

The Court granted a motion of the appellee thereby vacating 
the Boards August 1997 decision on the issue of an earlier 
effective date and remanded the matter to the Board for 
further consideration.  [citation redacted]. 



FINDINGS OF FACT

1.  A 1981 the determination wherein the RO denied 
entitlement to an increased (compensable) rating for hiatal 
hernia became final.

2.  The RO again denied an increased (compensable) rating for 
hiatal hernia in September 1983 and notified the veteran of 
the above determination by letter dated in October 1983; the 
October 1983 notice contained a clerical error in advising 
the veteran his hiatal hernia was rated 10 percent disabling

3.  The clerical error was the result of carelessness and the 
veteran has not shown detrimental reliance was placed upon 
the erroneous information thereby resulting in his failure to 
file an appeal; there was no pending claim as a result of the 
clerical error.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 
1995, for a 10 percent evaluation for hiatal hernia have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991);  38 C.F.R. 
§§ 3.103, 3.160, 3.400, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the appellees argument in 
support of a remand did not suggest any deficiency in reasons 
and bases regarding clear and unmistakable error to compel 
the Board to revisit the 1997 decision from that standpoint.  
The issue is solely whether there remained a pending claim 
following the 1983 rating decision.  It is based on a theory 
of failure to provide proper notice.  The Board will note 
however that, as in this case, a clerical error that has no 
effect on the appellants award of benefits cannot be clear 
and unmistakable error.  Winslow v. Brown, 8 Vet. App. 469, 
474 (1996).

The Board has reviewed the record in light of the argument 
presented in appellees brief and finds that it is adequate 
for an informed determination of this matter.  It is not 
necessary to seek any other evidence and a remand to the RO 
is not seen as being necessary.  The Board does not find any 
basis for prejudicial error by deciding the issue without 
first having the RO rule on the matter directly.  This is 
because the Board finds the facts readily apparent from a 
record that includes all pertinent documents, and it is not 
argued otherwise.  Additional argument on the specific issue 
being considered has been submitted on behalf of the veteran 
as a result of the Courts order.  Although the RO in denying 
an earlier effective date did not expressly address the 
subissue of a pending claim, implicit consideration was 
accorded since the significance of the erroneous notice had 
to be considered by the RO in concluding the 1983 rating 
decision had become final.  See, for example, Sutton v. 
Brown, 9 Vet. App. 553, 564-66 (1996); Meyer v. Brown, 9 Vet. 
App. 425, 431-32 (1996) discussing the application of Bernard 
v. Brown, 4 Vet. App. 389, 394 (1993) and VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  


Turning to the merits of the claim, the Board observes that 
proper notice is specifically mentioned in 38 C.F.R. 
§ 20.1103 (1998).  Cited in the appellees motion as the 
basis for remand, that regulation provides the following:  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 
302 (§ 20.302 of this part). (Authority: 38 U.S.C. 7105) 
(Emphasis added). 

Thus, it is argued that the Board must address the question 
of whether clerical error prevented the 1983 decision from 
becoming final.  That is, that such error prevented proper 
notice and excused the filing of an appeal within the 
applicable time for such action.  Therefore, the claim was a 
pending claim.  That is, an application, formal or informal, 
which has not been finally adjudicated, one allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of 1 year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 C.F.R. 
§ 3.160.  

The appellee did not mention any precedent decisions 
supporting the theory that clerical error precluded a finding 
of proper notice or that even if defective that the notice 
the veteran received was so deficient as to warrant tolling 
of the time limit for filing an appeal.  The Board observes 
that the appellee does not argue regarding the finality of 
prior RO decisions, the most recent preceding the 1983 
determination having been 1981, nor the subsequent decision 
in 1986 except to the extent that a favorable determination 
on the question herein would obviously moot that 
determination.  

In view of the foregoing, the Board believes it would be 
appropriate to review the history of § 20.1103.  The current 
§ 20.1103 contains essentially the same language as its 
predecessor 38 C.F.R. § 19.192 (previous Board Rule 92) that 
was added to the Board Rules of Practice effective in 1980 
pursuant to the publication of the final rule in 1983.  48 
Fed. Reg. 6961 et seq., February 17, 1983.  The final rule 
was unchanged from the version initially proposed in 1980.  

The preamble material in the 1980 notice of the proposed 
changes to the Board Rules of Practice did not address 
specific comment to Rule 92 in discussing specific 
substantive changes from the existing rules.  45 Fed. Reg. 
56093-56104, August 22, 1980.  However, VA Pamphlet 1-1, 
Appeals Regulations and Rules of Practice, published in July 
1983 advises that the then current Rule 92 was derived from 
Rule 53 that in the 1969 edition of VA Pamphlet 1-1, titled 
Board of Veterans Appeals Rules of Practice, that read as 
follows:

An action or determination on a claim by the agency of 
original jurisdiction shall become final if an appeal is 
not initiated and perfected as prescribed in Rule 18 (38 
CFR 19.118), and the claim cannot thereafter be reopened 
or allowed, except as may be otherwise provided by 
Veterans Administration regulations in title 38, Code of 
Federal Regulations.  (38 U.S.C. 4005(c)).

That Rule 53 is the source of the phrase properly 
notified in Rule 92 and thereafter in § 20.1103 is not 
readily apparent, and the above mentioned information 
published in the Federal Register is no more enlightening.  
However, the Board observes that Rule 10 (38 C.F.R. § 19.110 
in the 1969 edition), recodified at 38 C.F.R. § 19.115 in 
effect at the time of the 1983 rating decision, provided the 
following:

While it is contemplated that the agency of original 
jurisdiction will give proper notice of the right to 
appeal and the time limit, failure to notify the 
claimant of the right to such appellate review or of the 
time limit applicable to a notice of disagreement or 
substantive appeal will not extend the applicable period 
for taking this action (emphasis added).

Thus the term proper notice as it rests in the appeal 
context appears to contemplate notice of the right to appeal 
and applicable time limits.  However, the term as it appears 
in § 20.1103 and its predecessor regulation seems broader as 
it mentions proper notice of the decision.  

As supplemented by other VA regulations in effect in 1983, 
notice contemplated written notice, sent to the claimant at 
the latest address of record and clearly setting forth the 
decision made, any applicable effective date, the reason(s) 
for the decision, the right to a hearing on any issue 
involved in the claim, the right of representation and the 
right, as well as the necessary procedures and time limits, 
to initiate an appeal of the decision.  38 C.F.R. §§ 3.1(q), 
3.103(e).  These elements of notice have remained essentially 
unchanged.

Viewing the elements collectively leads the Board to conclude 
that a properly notified claimant is one who receives 
written notice that, in addition to other information, 
clearly sets forth the decision made and the basis for the 
determination and advises the claimant of appellate rights.  

As applied to the veterans claim, the Board observes that 
the September 1983 RO rating decision continuing the combined 
10 percent service-connected disability rating found no 
indication of gastrointestinal symptoms resulting from a 
hiatal hernia and that none was shown.  The October 1983 
notice letter contained the following form language: The 
evidence does not warrant any change in our previous 
determination as to the following conditions(s): followed 
by, in type, P.O. right inguinal hernia evaluated 10 
percent, hiatal hernia without reflux evaluated 10 percent.   
This was followed by two typed sentences.  One advised the 
veteran There is no indication the G.I. symptoms result 
from a hiatal hernia and none is shown.  And the other that 
Your current 10 percent evaluation is confirmed and 
payments will continue as previously authorized.  The 
notice letter otherwise appears to include the necessary 
information.  

In addition, the veteran testified that he did receive the 
letter (Board hearing transcript at 5) so there is no 
question of receipt.  The Board will point out that after the 
previous determination had been in 1981 and the veteran 
was notified, in August 1981, that the evidence did not 
warrant a change in the rating for hiatal hernia and that his 
10 percent combined rating would continue with no change.


There is no argument that the statement in the October 1983 
notice letter that the veterans hiatal hernia was rated 10 
percent was incorrect, as the rating decision was to continue 
a noncompensable evaluation.  The next pertinent 
correspondence received from the veteran was in connection 
with a 1986 claim for increase.  The appeal period commenced 
to run with the issuance of the notice and the Board believes 
the claim now before it turns on whether the appeal period 
might be tolled because of defective notice.  Cf. Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).

The Board has reviewed the case law and does not find support 
for the veterans position.  In general, it appears well 
settled that erroneous advice of a government employee cannot 
estop the government from denying benefits.  See, for 
example, Bone v. Brown, 9 Vet. App. 446 (1996); Walker v. 
Brown, 8 Vet. App. 356 (1995).  And this rule has been 
applied in the presence of an error in notice of a rating.  
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  However, 
equitable tolling may be an available remedy if the appellant 
can show he was misled by appellee and that appellant 
reasonably relied on the misrepresentation by neglecting to 
file a timely appeal.  The evidence does not show that.  

Indeed, the veteran testified that after he received the 
notice letter he did not pursue an appeal although he did not 
indicate he relied on the representation made regarding the 
rating for hiatal hernia in his decision not to appeal, 
although he correctly asserted the mistake was the fault of 
VA (T 5, 10).  The Board notes as well that the 
representative took no action upon being provided a copy of 
the notice and there is no argument from the representative 
of having been misled by its content.  

In essence, the Board is unable to conclude that the 
misinformation regarding the correct rating for hiatal hernia 
was the result of anything but carelessness and not an 
intentional effort to defeat the appellants right to appeal 
or induce or trick him into missing a statutory deadline.  
See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and 
Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), 
interpreting Irwin v. Department of Veterans Affairs, 498 
U.S. 89, 95-96 (1990).  

Under the circumstances of this case, the Board does not find 
that a pending claim for increase existed in 1983 as a result 
of clerical error.  Accordingly, the appeal for an earlier 
effective date remains denied.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).


ORDER

An effective date earlier than June 30, 1995, for a 10 
percent evaluation for hiatal hernia is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
